February 19, 2010 Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Attention: Robert Bartelmes Re: Décor Products International, Inc. Registration Statement on Form S-1/A Filed February 17, File No. 333-164858 Ladies and Gentlemen: On February 17, 2010, Décor Products International, Inc., a Florida corporation (the “Company” or “Registrant”) filed a registration statement on Form S-1/A (File No. 333-164858) (the “Registration Statement”) with the Securities and Exchange Commission under Rule 462(e) under the Securities Act of 1933. The Registration Statement relates to the proposed offering and sale of Common Stock at $1.00 per share and thereafter at prevailing market prices.The Company hereby amends the Registration Statement to include on the cover page the delaying amendment language set forth below: The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. If you have any further questions or require additional information, please do not hesitate to contact me at 0769-85533948. Thank you for your assistance in this matter. Very truly yours, By: /s/ Liu Rui Sheng Liu Rui Sheng Chief Executive Officer, President, Chairman APPROVED BY: By: /s/ Lau T.C. Lau T.C. Independent Director By: /s/ Li Chak Ming Li Chak Ming Independent Director By: /s/ Law Wai Fai Law Wai Fai Chief Financial Officer By: /s/ Baotang Zhao Baotang Zhao Chief Sales Officer By: /s/ Wen Qifeng Wen Qifeng Manager of Production
